Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Specifically, the limitation “an outermost surface of the pixel defining laver is closer to the encapsulation laver than an outermost surface of the organic functional laver” is not shown in the original application as filed.  See the annotated figure below; in every instance, the active material 42 is closer to the encapsulant 30 than the bank material 20.  Nothing in the specification suggests otherwise. 

    PNG
    media_image1.png
    315
    775
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, 10 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, it’s not understood how the bank layer can be closer to the encapsulant than the active layer. The cathode 43 is thicker where it acts as an interface between the bank 20 and the encapsulant 30.  Indeed, it makes sense that the cathode should be thinner over the active material (making the active material closer to the encapsulant) in order to maximize light extraction from the OLED. Any instance of a bank being closer to an encapsulation layer is considered to read on the limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which Claim 22 depends, is limited to a desiccant. The different desiccants of Claim 22 impermissibly broadens the scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections § 103
The paragraphs of 35 U.S.C. that form the basis for the rejections may be found in a previous office action.
Claims 1, 4, 6-10 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. pat. Pub. No. 20170345880 to Kim in view of CN 105826357 to Xu et al. (Xu).
Regarding Claims 1, 9 and 10, Kim teaches an organic light-emitting diode display panel and a corresponding method, comprising: 
a substrate 100; 
a pixel definition layer 601, located on the substrate and comprising a plurality of openings (although one opening is shown, Kim is to a display device, a plurality of openings is inherent); and 
an encapsulation layer 700, located on the pixel definition layer, wherein a desiccant 710 is added to the encapsulation layer (see Fig. 1); and
an organic functional layer 520 provided in each of the plurality of the openings, wherein the pixel definition layer is in direct contact with the organic functional layer, and an outermost surface of the pixel defining layer is closer to the encapsulation layer than an outermost surface of the organic functional layer (see annotated drawing; bank 601 is in contact with the encapsulation layer 700).

    PNG
    media_image2.png
    222
    395
    media_image2.png
    Greyscale

Kim does not explicitly teach that a desiccant is also in the bank layer. However, in analogous art, Xu teaches in Fig. 3 a bank layer having desiccant particles therein. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Xu to further absorb moisture and prevent damage to the OLED; as it is extremely well known that moisture is the single greatest means of damage for OLEDs, motivating those of ordinary skill to include as many moisture prevention means as possible. 
Specifically regarding Claim 10, Kim and Xu do not explicitly teach the sequence in which the banks were formed. However, there are only two options: to first form a bank layer, pattern, and deposit the anode (as claimed) or to deposit and pattern the anode then deposit the bank. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.05(IV)(C)). In this case, nothing on the record suggests a specific sequence provides a new or unexpected result.  Same goes for the addition of the desiccant in the bank; Xu is silent, but it is either added in situ or ex situ. Either way is a mere change in sequence.

Regarding Claims 4, 6, and 13-15, Kim and Xu teach the organic light-emitting diode display panel and method according to claims 1 and 10, wherein at least one of an oxide desiccant and a chloride desiccant [0083] but does not explicitly teach that the desiccant is a mixture of a water absorbent resin.  However, in analogous art, Jaio teaches that the layer 6 having the absorbent material should be an absorbent resin ([0055] acrylic resin, listed as a water absorbent resin by applicants in [0039] of the specification, relevant to Claim 6).  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim’s encapsulation layer with the acrylic layer of Xu to further improve the moisture getter property of the encapsulation layer, which is the motivation driving feature of Kim.

Regarding Claims 7 and 8, Kim and Xu teach the organic light-emitting diode display panel according to claim 4, wherein the chloride desiccant comprises calcium chloride or the oxide desiccant comprises calcium oxide [0083].

Regarding Claim 17, Kim and Xu teach the manufacturing method according claim 10, wherein before forming the pixel definition layer on the substrate, the manufacturing method further comprises: 
	forming an anode 510 on the substrate; 
the forming the pixel definition layer  on the substrate comprises: 
forming the pixel definition layer 601 on the substrate having the anode formed thereon, and the pixel definition layer comprises a plurality of openings for exposing the anode (see Fig. 2, although only one OLED and driver are shown, a display inherently requires an array of many sets of OLED and drivers).

Regarding Claim 18, Kim and Xu teach the manufacturing method according to claim 17, but i silent regarding how the bank was formed. However, Jaio teaches forming the pixel definition layer on the substrate having the anode formed thereon, comprising: 
forming a base material of the pixel definition layer on the substrate having the anode formed thereon; 
adding the desiccant to the base material of the pixel definition layer; 
forming a pixel definition film layer on the substrate by using the base material of the pixel definition layer added with the desiccant; and 
forming the plurality of the openings in the pixel definition film layer by using a patterning process to obtain the pixel definition layer [0060].
It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with this teaching of Xu because Kim is silent regarding how the bank layer is formed, motivation those of ordinary skill in the art to seek out such teachings in order to practice the invention of Kim. Furthermore, a desiccating bank of Xu would further enhance the moisture management capability of Kim.

Regarding Claim 19, Kim and Xu teach the manufacturing method according to claim 17, wherein before forming the encapsulation layer, the manufacturing method further comprises: 
forming an organic functional layer 510 in each opening of the pixel definition layer; 
forming a cathode 800 on the organic functional layer, wherein the pixel definition layer, the organic functional layer and the cathode are encapsulated between the substrate and the encapsulation layer (see Fig. 2).

Regarding Claim 20, Kim and Xu teach the manufacturing method according to claim 12, but do not explicitly teach that before forming the encapsulation layer, the manufacturing method further comprises drying the substrate having the cathode formed thereon.
However, Kim teaches throughout that moisture is detrimental to OLEDs. Therefore, it would have been obvious to the person of ordinary skill at the time of filing to modify Kim with a drying step before each processing step in order to expel and evaporate any moisture that may have accumulated, so that damage to the OLED may be avoided.

Regarding Claim 21, Kim and Xu teach the organic light-emitting diode display panel according to claim 1, wherein the desiccant added to the pixel definition layer and the desiccant added to the encapsulation layer are the same (Xu teaches Silica and Kim teaches other materials, but it would be obvious to use the same material in order to reduce the bill of materials for a manufacturing process, thereby reducing cost and increasing throughput, a constant driver in all manufacturing).

Regarding Claim 22, Kim and Xu teach the organic light-emitting diode display panel according to claim 1, wherein the desiccant added to the pixel definition layer and the desiccant added to the encapsulation layer are different from each other (dessicant in the bank may be silica per Xu and the encapsulant dessicant may be sodium oxide per Kim; examiner notes claims 21 and 22 are mutually exclusively the only possibilities, and neither are supported by a showing of criticality on the record the person of ordinary skill may experiment with the listed desiccants provided by Kim and Xu to arrive at an optimum arrangement with an expectation of success given the small number of options provided).

Regarding Claim 23, Kim and Xu teach the organic light-emitting diode display panel according to claim 1, further comprising: 
a surface encapsulation layer 200, located on a side of the encapsulation layer away from the substrate, wherein the surface encapsulation layer is not doped with the desiccant (no such mention by Kim).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Xu as applied to claim 4 above, and further in view of U.S. Pat. Pub. No. 20050062174 to Ingle and further in view of TW 200401662 to Hirano et al. (Hirano).
Regarding Claim 5, Kim and Xu teach the manufacturing method according to claim 4, but do not explicitly teach that the desiccant is the mixture of the oxide desiccant, the chloride desiccant and the water absorbent resin, and a mass ratio of the water absorbent resin, the oxide desiccant and the chloride desiccant is 10: (2-3) : (1-1.5).
However, in analogous art, Ingle teaches in the abstract that an oxide and a chloride desiccant may be suspended in resin. It would have been obvious to the person of ordinary skill at the time of filing to modify Kim and Xu with Ingle in order to provide more adequate moisture desiccation, as taught by Ingle in the background. Although Ingle does not show the particular ratio claimed, the ratio is an engineering trade-off between the gettering ability of the system and the flowability of the material having the desiccant in it (as taught by Hirano, last line of pg. 17 and pg. 18) which may be optimized by the person of ordinary skill having the benefit of Ingle (see MPEP 2144.05(II)(B)).  















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812